DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/27/2019. It is noted, however, that applicant has not filed a certified copy of the DE102019132120.4 application as required by 37 CFR 1.55.
Examiner further notes that a Request to Retrieve Electronic Priority Application(s) was filed by Applicant on 11/24/2020.  Retrieval of such documents is outside the scope of examination duties and, as a result, Applicant may wish to inquire about the status of this request.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “controlling … depending on whether the at least one control threshold value has been reached or exceeded”, does not reasonably provide enablement for a broader scope of interpretation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
More specifically, the instant disclosure provides support for control based on whether [at least one] control threshold value is reached or exceeded (e.g., Specification as filed at p. 5).  Further review of the Specification does not appear to support any other scope than “controlling … depending on whether the at least one control threshold value is reached or exceeded.”  As such, claim 1 will be interpreted as if it recited such a limitation because the disclosure as filed does not support a broader interpretation.  Claims 2-21 depend from claim 1 and are rejected for at least the same reasons.  Claim 22 recites similar limitations to that of claim 1 and is therefore rejected for at least the same reasons.
Claim 1 is further rejected under §112(b) for lack of clarity.  To explain the lack of clarity, Examiner must first unpack the limitations.  
First, the method receives a “requested real power” is “requested at the transmission feed-in point.”  As understood by Examiner, this represents a requested amount of power that needs to be delivered to the transmission feed-in point.  
Next, the method controls “the transmission power at the transmission feed-in point using a real power band” wherein the real power band has “an upper band limit and a lower band limit” at respective offsets from the requested real power and “at least one control threshold value between” the upper and lower band limits.  As understood by Examiner, this represents control of the transmission power delivered to the feed-in point.  This control is based on upper and lower band limits that are offset from the requested real power.
Finally, the method controls a generator “depending on the at least one control threshold value” to ostensibly “provide the requested real power as the transmission power” at the feed-in point.  It is unclear how one might first control the transmission power and subsequently control a generator to output the transmission power.  If the transmission power has already been controlled independently of the generator, it is unclear how the generator may subsequently be controlled to produce the transmission power which has already been controlled.
If, as recited by claim 1, the generator is controlled to produce the requested real power as the transmission power at the feed-in point, it is unclear how one would also “control” the transmission power.  It seems that what is actually happening is that the generator is controlled based on a real power band, the real power band having an upper and lower limit with respective offsets from the requested real power and a control threshold value between said limits.  Stated another way, there does not appear to be an actual step of controlling the transmission power independently from control of the generator.  
For purposes of examination, claim 1 will be interpreted as if it recited the following:
Claim 1. A method for providing a requested real power as a transmission power at a transmission feed-in point of an electrical supply grid that electrically connects a first voltage segment to a second voltage segment, wherein the second voltage segment includes at least one regenerative energy generator, the method comprising:
receiving the requested real power;
generating a control signal based on a real power band, the real power band having an upper band limit and a lower band limit each being at a respective offset from the requested real power, the real power band also having at least one control threshold value between the upper band limit and the lower band limit; and
when the requested real power reaches or exceeds the at least one control threshold value, controlling the at least one regenerative energy generator to provide the requested real power as the transmission power at the transmission feed-in point.
	Examiner notes that this interpretation is not intended as a suggestion for allowable subject matter.  This interpretation is provided solely for the purposes of compact prosecution and enabling Examiner to conduct a search based on prior art.  Should the interpretation provided above conflict with Applicant’s understanding of the alleged inventive subject matter, appropriate amendments will be required.  Claims 2-21 depend from claim 1 and are rejected for at least the same reasons.  
	Examiner additionally notes that, despite reciting similar subject matter, claim 22 does not contain the same issues under §112(b).  Claim 22 clearly shows that transmission power itself is not controlled, but instead the generator is controlled to output the requested real power as the transmission power.  This is clearly indicated by the controller being configured to operated based on the real power band to “output a control signal to control the at least one regenerative energy generator … to cause the requested real power to be provided as the transmission power at the transmission feed-in point.”  Indeed, Examiner’s interpretation (provided above) is modeled on the language of claim 22.
Claim 5 is further rejected under §112(b) for lack of clarity because the claim recites “determining a trigger signal for triggering the at least one control threshold value based on the measured transmission power.”  It is unclear how a trigger signal would trigger the control threshold value.  As best understood by Examiner, “a trigger signal” is produced when the at least one control threshold value is reached or exceeded.  There does not appear to be any support for triggering a control threshold value, nor does the limitation even make sense.  One simply cannot trigger a value; instead, one might trigger a response based upon a value being reached or exceeded.  Appropriate correction is required.  For purposes of examination, claim 5 will be interpreted as if it did not include the problematic step of determining a trigger signal.
Claim 6 is further rejected under §112(b) and (d) for lack of clarity and failure to further limit the claim from which it depends.  Presently, claim 6 recites “the respective offsets” of claim 1 being “relative offsets and/or an absolute offsets” relative to the requested real power.  
With respect to §112(b), it is unclear how the offsets could possibly be relative and absolute with respect to the requested real power.  If an offset is relative, it is objectively not an absolute offset.  The inverse is also true.  As such, claim 6 is properly rejected for lack of clarity because an offset cannot be simultaneously relative and absolute with respect to the same point of reference.
With respect to §112(d), claim 1 already establishes that the band limits are relative to the requested real power, thus claim 6 differs from claim 1 only because it establishes the band limits are relative or absolute offsets.  Examiner notes, however, that Applicant effectively recites the full scope of options available re: the band limit offsets.  Either the band limits are offset by relative amounts, or they are offset by absolute amounts.  Since claim 1 does not impose any limits on the upper and lower band limits, the scope of claim 6 is already included in the scope of claim 1.  Since claim 6 recites the full scope of options as relates to relative/absolute offsets, claim 6 cannot be interpreted as further limiting the scope of parent claim 1.
Appropriate corrections are required.  For purposes of examination, claim 6 will not be considered at this time because a proper rejection of claim 1 would inherently teach the limitations of claim 6.
Claims 8 and 9 are further rejected under §112(b) for lack of clarity because the claims recite percentages of “a conventional installed power.”  It is wholly unapparent what “a conventional installed power” might be in context of the claims.  Because the scope of these claims is indeterminate, an evaluation of the claims based on prior art cannot be provided at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search produce prior art considered relevant to the claims, such prior art will be discussed (as necessary) in the Conclusion section below.
Claim 13 is further rejected under §112(b) for lack of clarity because the claim recites “triggering a reduction in a real power … when the lower band limit decreases below the lower threshold value” in lines 5-6.  Applicant has not recited any means for adjusting the band limits in either of claims 1 (the parent claim) or claim 13 (the instant claim).  Furthermore, claim 1 explicitly requires the control threshold be “between the upper band limit and the lower band limit,” thus the recitations of claim 13 are at odds with the recitations of claim 1.  To clarify, the requirement of claim 1 that the control threshold be between the upper and lower band limit cannot be satisfied if the lower band limit is below the control threshold.  Appropriate clarification is required.  Because claim 13 fails to recite means for adjusting the lower band limit, and is furthermore at odds with the recitations of its parent claim, an evaluation of the claim based on prior art cannot be provided at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search produce prior art considered relevant to the claim, such prior art will be discussed (as necessary) in the Conclusion section below.
Claim 14 is further rejected under §112(a) and (b) for failing to comply with the written description requirement, thereby creating an issue of clarity.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claim recites the control threshold value being “associated with a predefined value between the requested real power and the lower band limit” and the method “causing a real power … to be held constant when the predefined value decreases below the threshold value.”  Examiner was unable to find support within the disclosure as filed for these recitations.  A search for the terms “predefine” and “predefined” yielded only two results (found on page 28), neither of which are relevant to the instant claim.  The Specification at page 28 only references “predefined real power band Pband.”  A search for the terms “define” and “defined” yielded 11 results (which included the above), none of which are relevant to the instant claim.
Furthermore, “the at least one control threshold” is a value on a real power band, thus the “predefined value” must be a real power value.  Thus, the claim can only be interpreted as reciting “the at least one control threshold value is a threshold value associated with a predefined real power value.”  It is unclear how a predefined real power value may increase or decrease and Applicant has not recited or disclosed any means for doing so.  Since the disclosure as filed fails to actually disclose what “a predefined value” is or how it might decrease relative to the control threshold, Examiner finds that the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing.
Because claim 14 fails to meet the written description requirement as detailed above, an evaluation of the claim based on prior art cannot be provided at this time.  This is not an indication of allowable subject matter.  Should Examiner’s search produce prior art considered relevant to the claim, such prior art will be discussed (as necessary) in the Conclusion section below.
Claim 15 is further rejected under §112(b) for lack of clarity because the claim appears to be incomplete.  As filed and at present, claim 15 recites the method of claim 12 [further] comprising “value when the at least one control threshold value is reached, generating a feed signal ….”  It is unclear what the first recitation of “value” is meant to convey, if anything.  As best understood by Examiner, this is nothing more than a typographical error.  For purposes of examination, the claim will be interpreted as if the first instance of “value” within the claim was not present.  Appropriate clarification is required.
Claim 21 is further rejected under §112(b) for lack of clarity because the claim improperly recites a plurality of thresholds in the alternative.  To clarify, Applicant recites the time interval “is less than 10 minutes, less than 5 minutes, less than 1 minute, or less than 30 seconds.”  It is unclear which of these limitations are required and which are preference.  Furthermore, it is unclear how the claim should be parsed since “less than 30 seconds” is also “less than 10 minutes” and “less than 5 minutes” and “less than 1 minute.”  This creates conflict because the limitations are presented only in the alternative.  For purposes of examination the claim will be interpreted as reciting “and/or less than 30 seconds.”  Such use of “and/or” permits selection of more than one interval option (e.g., less than 10 minutes and less than 5 minutes would cover intervals less than 5 minutes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/100125 A1 (“Wobben”).  As the document is published in a foreign language, references to text will be made instead to the corresponding National Stage Application publication, U.S. Patent Publication No. 2020/0003181.
Regarding claim 23, Wobben discloses:
A windfarm (FIG 2:WP1) for providing a requested real power at a transmission feed-in point (unlabeled point connecting WP1 to network section 210) of an electrical supply grid (network sections 210, 220, and unlabeled 110 kV sections, collectively) that electrically connects a first voltage segment (e.g., section 210) to a second voltage segment (e.g., one of unlabeled sections at 110 kV), comprising: 
a farm control controller (para. [0020]) configured to receive a control signal from a higher-level power regulator (para. [0080]) and determine an installation control signal (paras. [0080-0083]); 
a plurality of wind power installations that are each configured to receive the installation control signal (para. [0079]; wind farm WP1 comprises “at least one wind power installation” and thus signals disclosed as being delivered to “the at least one wind turbine,” as in [0080], indicate that each of the installations is configured to receive the signal) and generate an installation power depending on the installation control signal (paras. [0083-108] generally discuss the reception of a control signal from a grid operator followed by individual control of installations within WP1 to output a required active and reactive power); and 
at least one installation transformer configured to transfer the generated installation power into an electrical farm grid (implicit; WP1 is disclosed as at least one wind installation, preferably a wind farm; thus, there are implicitly “installation transformers” connecting each installation to a wind farm grid), wherein the electrical farm grid is connected to the second voltage segment (unlabeled sections at 110 kV) via a farm transformer (232), and the electrical farm grid is configured to feed the installation power of the plurality of wind power installations as windfarm power into the second voltage segment (implicit).
Regarding claim 24, Wobben discloses:
A wind power installation for providing a requested real power at a transmission feed-in point (title, abstract), of an electrical supply grid (FIG 2, unlabeled section at 110 kV), that electrically connects a first voltage segment (110 kV) to a second voltage segment (210; section at 25 kV), comprising: 
an installation controller (para. [0020]) configured to receive a control signal from a higher-level controller (Grid Operator; 250); and 
a feed device (implicit) configured to feed an installation power into a farm grid (e.g., para. [0021] discloses selective feeding of power from installation to a farm grid) depending on the received control signal (if a fault is detected, installations switch to observer mode and stop feeding power to farm grid).
Allowable Subject Matter
Due to the number of issues under §112, Examiner is unable to provide a definitive statement on allowable subject matter at this time.  While Examiner has provided an understanding of claims 1 and 22 and conducted a search based upon this understanding, it remains unclear whether this understanding reflects the proper scope of the intended invention.  Further consideration of allowable subject matter will be provided once clarifying amendments and Remarks are received. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those reference cited, but not discussed above, generally relate to the control of wind turbines during fault conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832